      Case 2:21-cv-00169-KJD-EJY Document 4 Filed 03/05/21 Page 1 of 2


                                                                                        FILED
                              UNITED STATES JUDICIAL PANEL
                                           on                                          03/05/2021
                               MULTIDISTRICT LITIGATION                          U.S. DISTRICT COURT
                                                                              SOUTHERN DISTRICT OF INDIANA
                                                                                  Roger A.G. Sharpe, Clerk

IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2570



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −128)



On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for
the Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 350 additional action(s)
have been transferred to the Southern District of Indiana. With the consent of that court, all such
actions have been assigned to the Honorable Richard L. Young.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of Indiana and assigned to
Judge Young.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of Indiana for the reasons stated in the order of October 15, 2014, and, with the
consent of that court, assigned to the Honorable Richard L. Young.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



  Mar 05, 2021                                         FOR THE PANEL:



                                                       John W. Nichols
                                                       Clerk of the Panel
   Case 2:21-cv-00169-KJD-EJY Document 4 Filed 03/05/21 Page 2 of 2




IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                          MDL No. 2570



                 SCHEDULE CTO−128 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.      CASE CAPTION


ARIZONA

  AZ         2     21−00260      Sharp v. Cook Incorporated et al    1:21-cv-6363-RLY-TAB

DISTRICT OF COLUMBIA

  DC         1     21−00083      GREEN v. COOK INCORPORATED1:21-cv-6364-RLY-TAB
                                                            et al

KANSAS

  KS         2     21−02074      Kemper v. Cook Incorporated et al   1:21-cv-6365-RLY-TAB

MASSACHUSETTS

  MA         1     20−12286      Kirkpatrick v. Cook Incorporated et al 1:21-cv-6366-RLY-TAB

NEVADA

  NV         2     21−00169      Martin v. Cook Incorporated et al   1:21-cv-6367-RLY-TAB

NEW JERSEY
                                                           1:21-cv-6368-RLY-TAB
   NJ        1     21−01353      BARAKA v. COOK INCORPORATED et al
   NJ        2     20−15789      OSBORNE−HAWTHORNE v. COOK,1:21-cv-6369-RLY-TAB
                                                             INC. et al

PENNSYLVANIA EASTERN

  PAE        2     20−05839      FELT v. COOK INCORPORATED et 1:21-cv-6370-RLY-TAB
                                                              al
